DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 1-17 are currently pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “112” has been used to designate both “the inclined screw conveyor” and “the combining tube” as shown in figure 2 and page 11, lines 22-28.  
Also, reference character “172” has been used to designate both “a disk centrifuge” as shown in figure 4 and “a transfer valve” as shown in figure 3A.  See at least, page 18, line 2 and page 19, lines 12 and 20 of the specification as filed.
Reference character “174” has been used to designate both “a pump” as shown in figure  3A but has also been used to designate as “fluid collection pipes” as recited on page 19, line 5.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 



Specification
The disclosure is objected to because of the following informalities: At page 11, line 4 and 8, the specification refers to both the “breaking device” and “a particle separator system” using reference character “110.”
Appropriate correction is required.

Claim Objections
Claims 2 and 10 objected to because of the following informalities:  Claims 2 and 10 recite the limitation, “centrifuging the emulsification to separate solids from the oily material” on lines 2-3.  While it is clear that “solids” as recited on line 3, refers to “solids” as recited on line 2, for consistency the recitation should be amended to recite, “the solids.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 recite “the fat and lean particles” on line 4 of each claim.  This limitation lacks proper antecedent basis.  Lines 2-3  of claims 1, 9 and 17 recite, “reducing the size of beef into particles… wherein the particles are either predominantly fat particles or predominantly lean particles.”  As the claims recites that the particles are either predominantly fat or lean particles, the above claim limitation is not clear if “the fat and lean particles” is referring to “the predominantly fat particles” or “the predominantly lean particles.”
Similarly, at lines 4-8, claims 1, 9 and 17 each recite “lean particles” and “fat particles” however, this is unclear because at lines 2-3, both claims recites that the particles are either predominantly fat particles or predominantly lean particles. 
Claims 1 and 9 recite the limitation, “collecting any bone that is denser than and will sink in the fluid.”  As there is no positive recitation of either the predominantly fat or predominantly lean particles also comprising bone, it is not clear as to whether the claim requires the beef to also comprise bone.  
Claims 2 and 10 recite, “pasteurizing the oily material” on line 2 of both claims.  The claims recite that the oily material is part of an emulsification that includes oily material and solids.  The above claim limitation is not clear as to whether only the oily 
Claims 2 and 10 also recite, “the fat particles” which lacks proper antecedent basis.
Claims 5 and 13 recites the limitation, “the particles” on line 2.  This limitation lacks proper antecedent basis, as it is unclear as to whether the particles being referred to are predominantly fat particles or predominantly lean particles.
Claims 5 and 13 also recite, “the fluid” on line 2, which lacks proper antecedent basis.
Claims 6 and 14 recite, “the beef product”, which lacks proper antecedent basis.
Claims 3, 4 and 14 recite “the lean particles.”  This limitation lacks proper antecedent basis.
Claims 6 and 14 also recite, “treating the lean particles under reduced pressure.”  This limitation is not clear as compared to what is the pressure reduced.
Claims 6 and 14 also recite, “lower the temperature of the beef.”  This limitation is not clear as compared to what has the temperature been lowered. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Langer (US 3780191 - previously cited).
Regarding claim 17, Langer teaches a method for producing a lean beef product (see at least, the abstract, column 1, lines 4-52; column 2, line 8), comprising reducing the size of beef into particles (see at least, the abstract and column 4, lines 17-45), wherein the particles are either predominantly fat particles or predominantly lean particles (see at least column 1, line 72 to column 2, line 3; column 2, lines 17-23).   Langer’s predominantly fat and predominantly lean particles are combined in a fluid (see at least, column 2, lines 30-36, lines 39-43; column 3, lines 24-35), where the lean particles are frozen (see column 2, lines 32-33).  Therefore, Langer also discloses that the lean particles would initially float since Langer teaches that the lean particles are frozen.  Langer further discloses that a density of the fluid is greater than the fat particles, because Langer teaches that the fat particles are to float to the surface (see at least, column 3, lines 24-28).  The temperature of the fluid is greater than a temperature of the lean particles, because Langer discloses the lean particles are frozen, and the temperature of the fluid can be 33°F (column 3, lines 42-44).  The lean particle density is also adjusted to provide a proportion of lean particles to sink in the fluid, because Langer teaches that the initial water temperature can be as low as about 33°F (column 3, lines 42-47) and where the frozen particles would thaw when in the fluid (column 3, lines 36-42) and thus result in the meat particles sinking (see at least, column 3, lines 24-29; column 4, lines 63-70).  By thawing, Langer thus teaches that the density of the lean particles would be adjusted so as to have the lean particles sink.   
Regarding the step of, “allowing the temperature of the lean particles to increase to thaw the lean particles, which increases the density of the lean particles, causing the lean particles to sink,” as discussed above, it is noted that Langer teaches that the water temperature can be about 33°F to about as high as the melting point of the fat.  Additionally, in Example 1, Langer teaches that the fluid temperature can be between 50-70°F, for the known purpose of allowing the frozen meat particles to melt and settle to the bottom while the fat particles would float to the top of the fluid.  Thus, Langer allows for the lean particle temperature to increase so as to thaw the lean particles to thus increases the lean particles’ density to allow them to sink.   
Langer also thus discloses separating the fat particles from the lean particles to produce a lean beef product, since the fat particles are skimmed off the top of the fluid.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7-9, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Langer (US 3780191) in view of Heald (US 2787549).
Regarding claims 1 and 9, Langer teaches a method for producing a lean beef product (see at least, the abstract, column 1, lines 4-52; column 2, line 8), comprising reducing the size of beef into particles (see at least, the abstract and column 4, lines 17-45), wherein the particles are either predominantly fat particles or predominantly lean particles (see at least column 1, line 72 to column 2, line 3; column 2, lines 17-23).   Langer’s predominantly fat and predominantly lean particles are combined in a fluid (see at least, column 2, lines 30-36, lines 39-43; column 3, lines 24-35), where the lean particles are frozen (see column 2, lines 32-33).  Therefore, Langer also teaches and suggests that the lean particles would initially float since Langer teaches that the lean particles are frozen.  Langer further teaches that a density of the fluid is greater than the fat particles, since Langer teaches that the fat particles are to float to the surface (see at least, column 3, lines 24-28).  The lean particle density is also adjusted to provide a proportion of lean particles to sink in the fluid, because Langer teaches that the initial water temperature can be as low as about 33°F (column 3, lines 42-47) and where the frozen particles would thaw when in the fluid (column 3, lines 36-42) and thus result in the meat particles sinking (see at least, column 3, lines 24-29; column 4, lines 63-70).  By thawing, Langer thus teaches that the density of the lean particles would be adjusted so as to have the lean particles sink.   
Regarding the step of, “adjusting the temperature of the fluid to provide a predetermined proportion of lean particles to sink in the fluid,” it is noted that Langer teaches that the water temperature can be about 33°F to about as high as the melting point of the fat.  Additionally, in Example 1, Langer teaches that the fluid temperature can be between 50-70°F, for the known purpose of allowing the frozen meat particles to 
Regarding the step of, “allowing the temperature of the lean particles to increase to thaw the lean particles,” which increases the density of the lean particles, causing the lean particles to sink, it is noted that Langer teaches this step, as discussed above.
Langer also thus teaches separating the fat particles from the lean particles to produce a lean beef product, since the fat particles are skimmed off the top of the fluid.
Regarding the step of, “while the lean particles float and before the lean particles thaw, collecting any bone that is denser than and will sink in the fluid,” Langer is not specific in this regard.  However, it is noted that the claim does not appear to specifically require the fat particles or lean particles or fluid to have any bone. That is, the recitation of “collecting any bone that is denser than and will skin in the fluid” reads on if there is bone, collecting the bone that sinks in the fluid prior to thawing.  Langer also does not recite the presence of any bone in the mixture.
In any case, it is further noted that Heald further teaches that it has been undesirable to have bone in meat particles, and where it has been desirable to have the bone sink in the fluid while the meat remains floating (see column 3, lines 8-16).  To 
Regarding claims 7 and 15, it is noted that Langer teaches that the beef can be chilled and then comminuted (see column 4, lines 17-23 - comminution of a frozen portion).  Comminuting techniques such as chipping and cutting (see column 2, lines 26-29) would have been obvious to one having ordinary skill in the art, to read on application of pressure to break off fat from lean and produce particles that are either predominantly fat particles or predominantly lean particles (see at least, column 4, lines 24-28 - where meat particles are sieved while fat particles remain on the sieve; column 2, lines 17-29 - where the particles will consist of substantially all meat or fat).
Regarding claims 8 and 16, Langer teaches densities such as 0.915-1.05 (column 2, line 40), which equates to 57.1-65.5lbs/cubic food.

Claims 2, 3, 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination, as applied to claims 1 and 9 above, which relies on Langer (US 3780191) as the primary reference, and in further view of Garwood (US 20100112168 - previously cited)(Garwood’168) and Roth (US 5041055).
Regarding claims 2 and 10, Langer teaches recovering the fat particles by skimming the fat particles that float in the fluid.  Langer also teaches that the oil/fat moisture could go to a fat rendering process or other uses (see column 6, lines 24-26).
Claims 2 and 10 differ from Langer in specifically reciting “emulsifying the fat particles into an emulsification of oily material and solids, pasteurizing the oily material, and centrifuging the emulsification to separate solids from the oily material.”
Garwood’168 teaches that fat particles can be passed to an emulsifier (see paragraph 99: “Block 22098 is for pumping fat into line 22080.  Line 22080 leads into an emulsifier”).  This suggests emulsifying of the fat particles into an emulsion of oily material and solids.  Garwood’168 further teaches that the emulsified fat passes to a scraped surface heat exchanger and then to a centrifuge (see paragraph 99”  “From emulsifier block 22082, fat passes via line 22084 into a scraped surface heat exchanger, block 22086. From block 22086, fat passes via line 22088 into a decanter centrifuge, block 22090. From block 22090, fat passes via line 22092 into a second decanter centrifuge, block 22094.”).  Garwood’168 further teaches that the centrifuge is used to separate oil from solids (see paragraph 36), so that the fat/oil can be converted for additional use such as biodiesel (see paragraph 36).   To thus modify Langer and to emulsify the fat particles and then centrifuge the emulsification to separate solids from the oily material of the emulsification would have been obvious to one having ordinary skill in the art for repurposing the skimmed fat into another product, useful for another application, such as for biodiesel.  
While this combination does not specifically recite, “pasteurizing the oily material” it is noted that Roth teaches that it has been notoriously conventional to pasteurize rendered oil (i.e. the oily material) (see column 8, lines 52-67).  Roth is also separating fat from meat (see column 8, lines 34-51 - “fat/meat separator”) and is pasteurizing the rendered oil fat.  Garwood’168’s emulsified fat particles are centrifuged to also produce 
Regarding claims 3 and 11, the claims differ from Langer in specifically reciting, “combining the solids with the lean particles.”
However, Garwood’168 teaches that the solids removed from centrifuging the emulsification of oily material and solids from fat particles, can be blended back into the lean particles in order to provide a packaged lean beef product (see figure 11, item 244, 246, 248; paragraph 82: “Centrifuge of block 248 separates beef oil which is transferred to holding vessel of block 250 and lean particles comprising various proteins, lean beef, and collagen, which are chilled in a scraped surface heat exchanger of block 255 wherein the solids comprising lean beef, collagen, and various proteins are chilled and after suitable chilling down to a temperature of approximately 34.degree. F., the solids are transferred to a blender of block 246 to blend with the stream of lean beef particles. Blended lean beef with lean components extracted by centrifuge of block 248 is blended with blender of block 246 then transferred through a fine grinding grinder and packaged in packaging equipment of block 244.”).  Langer already teaches a lean beef product and Garwood’168 teaches repurposing the solids obtained from emulsification of the fat particles so as to be combined with lean beef particles for producing a particular type of lean beef product.  To thus modify Langer and to combine the solids obtained from centrifugation of the emulsified fat particles with lean beef particles would thus have .

 Claims 4 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination, as applied to claims 1 and 9 above, which relies on Langer (US 3780191) as the primary reference, and in further view of Sandusky (US 20040047957) or Kunert (US 20030021882).
Claims 4 and 12 differ from the combination applied to claims 1 and 9 in specifically reciting, “combining the lean particles with a measured amount of the fat particles after the fat particles have been separated from the lean particles.”
It is noted however, that Sandusky teaches at paragraph 45, that it has been desirable to blend meat components to as to achieve the desired fat content.  Sandusky teaches that lean and fat portions were weighed into batches in appropriate relative amounts to give the desired fat content (see paragraph 45).  Kunert also teaches combining fat raw material with lean raw materials for the purpose of providing a meat product with a desired softer bite and for flavor retention (see paragraph 15 - 17).  
Both Sandusky and Kunert are directed to meat products, and beef products, where fat can be combined with a meat portion for controlling the fat content of the meat.  To thus modify Langer and to combine the lean particles with a measured amount of the fat particles after separation, would thus have been obvious to one having ordinary skill in the art, for the known purpose of providing a desired or specific fat content to the lean beef product.

Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination, as applied to claims 1 and 9 above, which relies on Langer (US 3780191) as the primary reference, and in further view of Gutzmann (US 6183807) and Garwood (US 20070254074)(Garwood’074) or in view of Newman (US 20060127545).
 Regarding claims 5 and 13, Langer teaches providing sufficient fluid to fluidize the particles, so that the particles are free to rotate or tumble in the fluid (see column 4, Example 1, where 60lbs of beef was in 200lbs of water).
Claims 5 and 13 differ in specifically reciting, “providing sufficient fluid to fluidize the particles, wherein the particles are free to rotate or tumble in the fluid, and exposing the fluidized particles to UVc energy to produce a pathogen deactivated beef product.”
Gutzman teaches treating raw meat (column 13, line 64) in a solution that would fluidize the meat (see column 15, lines 22-37), where the use of ultraviolet light in combination with a sanitizing solution can improve the antimicrobial efficacy of the solution (column 16, lines 35-41).  Garwood’074 further evidences the use of UVc for killing aerobic and anaerobic bacteria (paragraph 93). 
In view of Gutzman, the combination teaches the use of a solution that can fluidize the meat.  As Langer already teaches meat particles, to thus modify Langer and to fluidize the meat in a solution, as taught by Gutzman and to use UVc light for additional sterilization of the meat particles would thus have been obvious to one having ordinary skill in the art, based on using known expedients (UVC light) for the known purpose of minimizing the contaminants that would have been present on the meat.  To thus modify Langer and to fluidize the particles in a fluid so that they are free to 
Additionally, Garwood’074 also teaches at paragraph 93 that the meat can be fluidized (see figure 3, item 12406 - “waterfalls”) and where the conduit also includes UVC light sources (12436) for the purpose of killing aerobic and anaerobic bacteria.  Garwood’074 further teaches that the meat present in the conduit can also further include gas or liquid carbon dioxide or can include gaseous CO2 for contacting the surfaces of the product (see paragraph 93).  This would also have suggested fluidized meat particles free to rotate or tumble.  At paragraph 97, Garwood’074 also teaches that pieces of meat can be transferred through a conduit, that further includes gaseous ozone or aqueous ozone (“The ozone gas can combine with the water to form an aqueous ozone solution or hydrogen peroxide and thereby enhance the contact of the ozone with the inaccessible surfaces of the meat portions” ).  Garwood’074 further teaches at paragraph 68 that any of the processing steps can be exposed to sufficient amounts of carbon dioxide atmosphere to achieve the desired pH conditions but are simultaneously exposed to ultraviolet light for providing germicidal action to reduce bacteria (see paragraph 68;  see paragraph 88:  “UVC is generated and directed onto the boneless beef and in such a manner as to maximize death of any anaerobic or aerobic bacteria.”).  Garwood’074 teaches disinfecting of meat and any suitable foodstuff, as well as any equipment associated therewith, using a carrier gas such as ozone and/or carbon dioxide to maintain a sterilizing atmosphere maintained using UVc.  
 To thus modify Langer and to use UVc for Langer’s fluidized particles would thus have been obvious to one having ordinary skill in the art, for the known purpose of removing contaminants from the particles.
Alternatively, Newman teaches particles of meat such as beef particles (see the abstract - red meat; paragraph 32 - raw beef; paragraph 38 - “freshly ground meat particle”) which can be exposed to UVc light for achieving a reduction of total microorganisms (see paragraph 77) and where the particles can indeed be fluidized so that they are free to rotate or tumble in the fluid (see paragraph 78).

Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination, as applied to claims 1 and 9 above, which relies on Langer (US 3780191) as the primary reference, and in further view of Garwood (US 20060292274)(Garwood’274) or Flosdorf (US 2400748).
Claims 6 and 14 differ from the combination applied to claims 1 and 9, in specifically reciting “treating the lean particles under reduced pressure to adjust water content and lower the temperature of the beef product to produce a controlled water content beef product.”
Garwood’274 teaches at paragraph 17 that beef particles together with water and carbon dioxide are treated  (i.e. ground beef - see paragraph 5) can be treated by reducing the pressure of the boneless beef to chill the beef, which at the same time causes carbon dioxide to evaporate.  (see paragraph 17).  Garwood’274 teaches that the carbon dioxide treatment of ground beef, where the pressure can be reduced can aid in reducing contaminants in the beef because the pressure drop can detrimentally affect microorganisms (see paragraph 4).  Garwood’274 further teaches that the reduction in pressure will lower the temperature of the beef and will also cause water to evaporate, and that water can be subsequently added in desired amounts for achieving 
To thus modify Langer and to treat the lean particles under reduced pressure so as to adjust the water content and lower the temperature of the beef would have been obvious to one having ordinary skill in the art, for the purpose of minimizing contaminants and for extending the shelf-life of the lean beef product.
Flosdorf teaches meat such as ground meat (see page 1, right column, line 6, 14) can be preserved (see page 1, left column, lines 1-19, 38-46) by treating the ground meat under reduced pressure (page 2, left column, lines 34-36 - “the vacuum causes water to evaporate from the meat”), which thus would have adjusted the moisture content, and where the temperature of the beef product is lowered (see page 2, left column, lines 55-57) so as to produce a controlled water content beef product.  At page 2, left column, lines 19-23, Flosdorf also teaches freezing meat via evaporation under vacuum -  i.e. reduced pressure moisture removal to lower the temperature).  It is noted 
As Langer teaches that the lean beef can be used for producing beef products, to thus modify Langer and to treat the lean beef under reduced pressure so as to remove moisture therefrom and lower the temperature would thus have been obvious to one having ordinary skill in the art for the purpose of preserving the meat for extended storage. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 


Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9497985 in view of  Langer (US 3780191). 
Regarding claim 17, patented claim 14 teaches a method of producing a lean beef product comprising, by reducing the size of individual pieces of meat containing fat and lean, into particles of fat and particles of meat.  This is seen to suggest particles that are predominantly fat and other particles that are predominantly lean particles.  Patented claim 14 also teaches combining the fat particles and the meat particles with a fluid, and where the meat particles are frozen (allowing the frozen water in the individual pieces of meat to thaw) and initially flow (causes the individual pieces of meat to fall in the flowing liquid) and a density of the fluid is greater than fat particles (since the patented claim teaches the fat particles are buoyant).  The temperature of the fluid is greater than a temperature of the lean particles since the patented claim teaches that the meat particles thaw.  Since the meat particles thaw, it is seen that the lean particle density would thus have been adjusted which results in the meat particles sinking in the fluid.  Therefore, the patented claim allows the temperature of the lean particles to increase to thaw the lean particles, thus increasing the lean particle density and causing lean particles to sink.    The patented claim also teaches separating the fat particles from the lean particles because it is taught to collect the individual pieces of meat in a lower conduit and collect the fat particles in an upper conduit.
If it could have been construed that claim 17 differed from the patented claim in specifically reciting the particles are either predominantly fat particles or predominantly lean particles, then it is noted that Langer teaches that the fat particles are predominantly fat and the lean particles are predominantly meat (see column 2, line 3; column 2, lines 17-23).   As Langer similarly teaches separating fat from meat by allowing the meat particles to sink and the fat particles to float in a fluid, it would thus have been obvious to one having ordinary skill in the art to modify the patented claim to ensure the fat particles are predominantly fat and the lean particles are predominantly meat for the know purpose of producing a lean meat product with a controlled fat content.
Regarding the meat being beef, Langer further teaches that it has been notoriously conventional to perform a similar particle separation in a fluid having a particular density for beef (column 2, line 8).  Modification of the patented claim to specifically process beef would thus have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on known meat products manipulated in a similar manner. 

Claims 1, 7-9, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9497985 in view of  Langer (US 3780191) and Heald (US 2787549). 
Regarding claims 1 and 9, patented claim 14 teaches a method of producing a lean beef product comprising, by reducing the size of individual pieces of meat containing fat and lean, into particles of fat and particles of meat.  This is seen to 
If it could have been construed that claims 1 and 9 differed from the patented claim in specifically reciting the particles are either predominantly fat particles or predominantly lean particles, then it is noted that Langer teaches that the fat particles are predominantly fat and the lean particles are predominantly meat (see column 2, line 3; column 2, lines 17-23).   As Langer similarly teaches separating fat from meat by allowing the meat particles to sink and the fat particles to float in a fluid, it would thus have been obvious to one having ordinary skill in the art to modify the patented claim to ensure the fat particles are predominantly fat and the lean particles are predominantly 
Regarding the meat being beef, Langer further teaches that it has been notoriously conventional to perform a similar particle separation in a fluid having a particular density for beef (column 2, line 8).  Modification of the patented claim to specifically process beef would thus have been obvious to one having ordinary skill in the art as a matter of engineering and/or design based on known meat products manipulated in a similar manner. 
Regarding the recitation of adjusting the temperature of the fluid to provide a predetermined portion of lean particles to sink in the fluid, the claim differs from the patented claim in this regard.
It is noted that Langer teaches that the water temperature can be about 33°F to about as high as the melting point of the fat.  Additionally, in Example 1, Langer teaches that the fluid temperature can be between 50-70°F, for the known purpose of allowing the frozen meat particles to melt and settle to the bottom while the fat particles would float to the top of the fluid.  At column 6, lines 11-16, Langer further suggests temperatures such as about 33°F and preferably between about 40-90°F for gravity separation based on density differences.  In example 4, Langer teaches that the fine particles of meat did not separate from fat in 41°F water until thawed.  As such, it would have been obvious to one having ordinary skill in the art, to modify the patented claim and accordingly adjust the temperature of the fluid to ensure that the frozen meat particles were sufficiently thawed such that they settle to the bottom of the fluid, while the fat particles remain floating at the top of the fluid.
Regarding the step of, “while the lean particles float and before the lean particles thaw, collecting any bone that is denser than and will sink in the fluid,” Langer is not specific in this regard.  However, it is noted that the claim does not appear to specifically require the fat particles or lean particles or fluid to have any bone. That is, the recitation of “collecting any bone that is denser than and will skin in the fluid” reads on if there is bone, collecting the bone that sinks in the fluid prior to thawing.  Langer also does not recite the presence of any bone in the mixture.
In any case, it is further noted that Heald further teaches that it has been undesirable to have bone in meat particles, and where it has been desirable to have the bone sink in the fluid while the meat remains floating (see column 3, lines 8-16).  To thus modify the combination, if necessary, and to allow any bone to sink while the lean particles are initially floating, would thus have been obvious to one having ordinary skill in the art, for the known purpose of removing bone pieces that would have been undesirable in lean meat products.
Regarding claims 7 and 15, the patented claim teaches chilling the beef to a temperature where the fat will break off from lean beef.  The crushing force that the chilled pieces have been subjected to reads on applying pressure to break off fat from lean.
Regarding claims 8 and 16, the claims differ from the patented claim in specifically reciting a fluid density of 55.0-66.0lbs/cubic food.
However, as the patented claim teaches that the fat is intended to float in the fluid and that the meat particles, when thawed, are to sink in the fluid, it would have been obvious to one having ordinary skill in the art to use the requisite density in order .

Claims 2, 3, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9497985 in view of  Langer (US 3780191) and Heald (US 2787549), as applied to claims 1 and 9 above, and in further view of Garwood (US 20100112168)(Garwood’168) and Roth (US 5041055).
Regarding claims 2 and 10, patented claim 14 suggests recovering the floating fat particles.  
Claims 2 and 10 differ from the patented claim in specifically reciting “emulsifying the fat particles into an emulsification of oily material and solids, pasteurizing the oily material, and centrifuging the emulsification to separate solids from the oily material.”
Garwood’168 teaches that fat particles can be passed to an emulsifier (see paragraph 99: “Block 22098 is for pumping fat into line 22080.  Line 22080 leads into an 
While this combination does not specifically recite, “pasteurizing the oily material” it is noted that Roth teaches that it has been notoriously conventional to pasteurize rendered oil (i.e. the oily material) (see column 8, lines 52-67).  Roth is also separating fat from meat (see column 8, lines 34-51 - “fat/meat separator”) and is pasteurizing the rendered oil fat.  Garwood’168’s emulsified fat particles are centrifuged to also produce an oil product that is a rendered oil fat.  To thus modify the above combination and to pasteurize the oily material would have been obvious to one having ordinary skill in the art, for the known purpose of minimizing the presence of contaminants in the oily material.
Regarding claims 3 and 11, the claims differ from the above combination in specifically reciting, “combining the solids with the lean particles.”
However, Garwood’168 teaches that the solids removed from centrifuging the emulsification of oily material and solids from fat particles, can be blended back into the lean particles in order to provide a packaged lean beef product (see figure 11, item 244, 246, 248; paragraph 82: “Centrifuge of block 248 separates beef oil which is transferred to holding vessel of block 250 and lean particles comprising various proteins, lean beef, and collagen, which are chilled in a scraped surface heat exchanger of block 255 wherein the solids comprising lean beef, collagen, and various proteins are chilled and after suitable chilling down to a temperature of approximately 34.degree. F., the solids are transferred to a blender of block 246 to blend with the stream of lean beef particles. Blended lean beef with lean components extracted by centrifuge of block 248 is blended with blender of block 246 then transferred through a fine grinding grinder and packaged in packaging equipment of block 244.”).  The combination already suggests a lean beef product and Garwood’168 teaches repurposing the solids obtained from emulsification of the fat particles so as to be combined with lean beef particles for producing a particular type of lean beef product.  To thus modify the above combination and to combine the solids obtained from centrifugation of the emulsified fat particles with lean beef particles would thus have been obvious to one having ordinary skill in the art for the known purpose of producing a lean beef product of a particular specification.

 Claims 4 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9497985 in view of  Langer (US 3780191) and Heald (US 2787549), as applied to claims 1 and 9 above, and in further view of Sandusky (US 20040047957) or Kunert (US 20030021882).
Claims 4 and 12 differ from the combination applied to claims 1 and 9 in specifically reciting, “combining the lean particles with a measured amount of the fat particles after the fat particles have been separated from the lean particles.”
It is noted however, that Sandusky teaches at paragraph 45, that it has been desirable to blend meat components to as to achieve the desired fat content.  Sandusky teaches that lean and fat portions were weighed into batches in appropriate relative amounts to give the desired fat content (see paragraph 45).  Kunert also teaches combining fat raw material with lean raw materials for the purpose of providing a meat product with a desired softer bite and for flavor retention (see paragraph 15 - 17).  
Both Sandusky and Kunert are directed to meat products, and beef products, where fat can be combined with a meat portion for controlling the fat content of the meat.  To thus modify the combination applied to claims 1 and 9 and to combine the lean particles with a measured amount of the fat particles after separation, would thus have been obvious to one having ordinary skill in the art, for the known purpose of providing a desired or specific fat content to the lean beef product.

Claims 5 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9497985 in view of  Langer (US 3780191) and Heald (US 2787549), as applied to claims 1 and 9 above, and in further view of Gutzmann (US 6183807) and Garwood (US 20070254074)(Garwood’074).
 Regarding claims 5 and 13, in view of Langer the combination teaches providing sufficient fluid to fluidize the particles, so that the particles are free to rotate or tumble in the fluid (see column 4, Example 1, where 60lbs of beef was in 200lbs of water).
Claims 5 and 13 differ in specifically reciting, “providing sufficient fluid to fluidize the particles, wherein the particles are free to rotate or tumble in the fluid, and exposing the fluidized particles to UVc energy to produce a pathogen deactivated beef product.”
Gutzman teaches treating raw meat (column 13, line 64) in a solution that would fluidize the meat (see column 15, lines 22-37), where the use of ultraviolet light in combination with a sanitizing solution can improve the antimicrobial efficacy of the solution (column 16, lines 35-41).  Garwood’074 further evidences the use of UVc for killing aerobic and anaerobic bacteria (paragraph 93). 
In view of Gutzman, the combination teaches the use of a solution that can fluidize the meat.  As Langer already teaches meat particles, to thus modify Langer and to fluidize the meat in a solution, as taught by Gutzman and to use UVc light for additional sterilization of the meat particles would thus have been obvious to one having ordinary skill in the art, based on using known expedients (UVC light) for the known purpose of minimizing the contaminants that would have been present on the meat.  To thus modify Langer and to fluidize the particles in a fluid so that they are free to 
Additionally, Garwood’074 also teaches at paragraph 93 that the meat can be fluidized (see figure 3, item 12406 - “waterfalls”) and where the conduit also includes UVC light sources (12436) for the purpose of killing aerobic and anaerobic bacteria.  
 To thus modify the above combination and to use UVc for the fluidized particles would thus have been obvious to one having ordinary skill in the art, for the known purpose of removing contaminants from the particles.

Claims 6 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9497985 in view of  Langer (US 3780191) and Heald (US 2787549), as applied to claims 1 and 9 above, and in further view of Garwood (US 20060292274)(Garwood’274) or Flosdorf (US 2400748).
Claims 6 and 14 differ from the combination applied to claims 1 and 9, in specifically reciting “treating the lean particles under reduced pressure to adjust water content and lower the temperature of the beef product to produce a controlled water content beef product.”
Garwood’274 teaches at paragraph 17 that beef particles together with water and carbon dioxide are treated  (i.e. ground beef - see paragraph 5) can be treated by reducing the pressure of the boneless beef to chill the beef, which at the same time causes carbon dioxide to evaporate.  (see paragraph 17).  Garwood’274 teaches that the carbon dioxide treatment of ground beef, where the pressure can be reduced can aid in reducing contaminants in the beef because the pressure drop can detrimentally affect microorganisms (see paragraph 4).  Garwood’274 further teaches that the reduction in pressure will lower the temperature of the beef and will also cause water to evaporate, and that water can be subsequently added in desired amounts for achieving the desired water content to the beef (see paragraph 17: “In one embodiment, carbon dioxide, water, and the boneless beef are combined together in quantities controlled according to such proportions that the quantity of water is about equal to an amount of water that previously has, or subsequently will, evaporate and in so doing, be lost at a rate that is equal to the amount combined with the boneless beef. However, an amount of water equal to about 0.49 percent of the boneless beef can be retained with the boneless beef after processing. Furthermore, the quantity of carbon dioxide delivered into cylinder 1216 with the water and the boneless beef is such that subsequent 
To thus modify the patented claims and to treat the lean particles under reduced pressure so as to adjust the water content and lower the temperature of the beef would have been obvious to one having ordinary skill in the art, for the purpose of minimizing contaminants and for extending the shelf-life of the lean beef product.
Alternatively, Flosdorf teaches meat such as ground meat (see page 1, right column, line 6, 14) can be preserved (see page 1, left column, lines 1-19, 38-46) by treating the ground meat under reduced pressure (page 2, left column, lines 34-36 - “the vacuum causes water to evaporate from the meat”), which thus would have adjusted the moisture content, and where the temperature of the beef product is lowered (see page 2, left column, lines 55-57) so as to produce a controlled water content beef product.  At page 2, left column, lines 19-23, Flosdorf also teaches freezing meat via evaporation under vacuum -  i.e. reduced pressure moisture removal to lower the temperature).  It is noted that the claim also does not limit from what has the temperature of the beef product been lowered.
To thus modify the combination and to treat the lean beef under reduced pressure so as to remove moisture therefrom and lower the temperature would thus have been obvious to one having ordinary skill in the art for the purpose of preserving the meat for extended storage. 

Claims 1, 7-9, 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 9497985 in view of  Langer (US 3780191) and Heald (US 2787549). 
Regarding claims 1 and 9, patented claim 4 teaches a method of producing a lean beef product comprising, by reducing the size of beef into predominantly fat or predominantly lean particles.  Since patented claim 4 teaches that the material pieces can have a temperature of 24°F, this is seen to suggest that the predominantly fat or predominantly lean particles can be frozen.  Since patented claim 4 teaches that the predominantly fat particles rise and that the predominantly lean beef particles settle and since the patented claim suggests frozen particles, it would have been obvious to one having ordinary skill in the art that the frozen lean particles would have initially floated (because the claim recites that the lean particles can be frozen).  The patented claim also recites that the density of the fluid is greater than the fat particles and that the lean particles are collected and thus separated from the fat particles, to provide a lean beef product.
In order for the lean particles to settle as already recited in patented claim 4, it would have been obvious for the temperature of the fluid to be greater than the temperature of the lean particles, and where the lean particle density would have to be adjusted (i.e. melting of the frozen particles) to allow the lean particles to settle.  If it could have been construed that the patented claim was not specific in this regard, then it is noted that Langer teaches that the particles are frozen (see column 2, lines 32-33) so that the lean particles thaw when in the fluid (column 3, lines 36-42) and thus result in the meat particles sinking (see at least, column 3, lines 24-29; column 4, lines 63-70).  
Regarding the recitation of adjusting the temperature of the fluid to provide a predetermined portion of lean particles to sink in the fluid, the claim differs from the patented claim in this regard.
It is noted that Langer teaches that the water temperature can be about 33°F to about as high as the melting point of the fat.  Additionally, in Example 1, Langer teaches that the fluid temperature can be between 50-70°F, for the known purpose of allowing the frozen meat particles to melt and settle to the bottom while the fat particles would float to the top of the fluid.  At column 6, lines 11-16, Langer further suggests temperatures such as about 33°F and preferably between about 40-90°F for gravity separation based on density differences.  In example 4, Langer teaches that the fine particles of meat did not separate from fat in 41°F water until thawed.  As such, it would have been obvious to one having ordinary skill in the art, to modify the patented claim and accordingly adjust the temperature of the fluid to ensure that the frozen meat particles were sufficiently thawed such that they settle to the bottom of the fluid, while the fat particles remain floating at the top of the fluid.
Regarding the step of, “while the lean particles float and before the lean particles thaw, collecting any bone that is denser than and will sink in the fluid,” Langer is not specific in this regard.  However, it is noted that the claim does not appear to specifically require the fat particles or lean particles or fluid to have any bone. That is, the recitation of “collecting any bone that is denser than and will skin in the fluid” reads on if there is 
In any case, it is further noted that Heald further teaches that it has been undesirable to have bone in meat particles, and where it has been desirable to have the bone sink in the fluid while the meat remains floating (see column 3, lines 8-16).  To thus modify the combination, if necessary, and to allow any bone to sink while the lean particles are initially floating, would thus have been obvious to one having ordinary skill in the art, for the known purpose of removing bone pieces that would have been undesirable in lean meat products.
Regarding claims 7 and 15, the claims differ from the patented claim in specifically reciting “wherein the reducing the size of been into particles comprises chilling the beef to a temperature at which the fat will break off from lean beef through application of pressure and applying pressure to break off fat from lean and produce the particles that are either predominantly fat particles or predominantly lean particles. 
However, Langer teaches that the beef can be chilled and then comminuted (see column 4, lines 17-23 - comminution of a frozen portion).  Comminuting techniques such as chipping and cutting (see column 2, lines 26-29) would have been obvious to one having ordinary skill in the art, to read on application of pressure to break off fat from lean and produce particles that are either predominantly fat particles or predominantly lean particles (see at least, column 4, lines 24-28 - where meat particles are sieved while fat particles remain on the sieve; column 2, lines 17-29 - where the particles will consist of substantially all meat or fat).
As the patented claim already desires predominantly fat and predominantly lean particles and as the patented claim also already teaches that the particles can be at a temperature of 24°F (i.e. frozen), to thus modify the patented claim to use a conventional comminuting technique as taught by Langer, where the frozen fat will break of from the lean beef to produce predominantly lean and predominantly fat particles, would have been obvious to one having ordinary skill in the art, based on known expedients for providing predominantly lean and predominantly fat particles.
Regarding claims 8 and 16, the claims differ from the patented claim in specifically reciting a fluid density of 55.0-66.0lbs/cubic food.
However, as the patented claim teaches that the fat is intended to float in the fluid and that the meat particles, when thawed, are to sink in the fluid, it would have been obvious to one having ordinary skill in the art to use the requisite density in order to allow the above separation.  Nonetheless, Langer teaches using the fluid density to provide for separation of fat and lean meat particles, where the fat particles are to float and the lean particles are to sink when thawed (see at least, column 3, lines 24-29; column 3, lines 36-47; column 4, lines 63-70).  Langer teaches densities such as 0.915-1.05 (column 2, line 40), which equates to 57.1-65.5lbs/cubic food and where the fluid can include various additives (column 2, lines 39-43).  To thus modify the patented claims which include carbon dixoide as part of the fluid and to ensure that the density was between 57.1-65.5lbs/cubic foot, as taught by Langer, would have been obvious to one having ordinary skill in the art, for the known purpose of providing the requisite density to the fluid to allow for fat particles to float and for lean particles to sink.

Claims 2, 3, 10 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 7666456 in view of  Langer (US 3780191) and Heald (US 2787549), as applied to claims 1 and 9 above, and in further view of Garwood (US 20100112168)(Garwood’168) and Roth (US 5041055).
Regarding claims 2 and 10, patented claim 4 suggests recovering the floating fat particles.  
Claims 2 and 10 differ from the patented claim in specifically reciting “emulsifying the fat particles into an emulsification of oily material and solids, pasteurizing the oily material, and centrifuging the emulsification to separate solids from the oily material.”
Garwood’168 teaches that fat particles can be passed to an emulsifier (see paragraph 99: “Block 22098 is for pumping fat into line 22080.  Line 22080 leads into an emulsifier”).  This suggests emulsifying of the fat particles into an emulsion of oily material and solids.  Garwood’168 further teaches that the emulsified fat passes to a scraped surface heat exchanger and then to a centrifuge (see paragraph 99”  “From emulsifier block 22082, fat passes via line 22084 into a scraped surface heat exchanger, block 22086. From block 22086, fat passes via line 22088 into a decanter centrifuge, block 22090. From block 22090, fat passes via line 22092 into a second decanter centrifuge, block 22094.”).  Garwood’168 further teaches that the centrifuge is used to separate oil from solids (see paragraph 36), so that the fat/oil can be converted for additional use such as biodiesel (see paragraph 36).   To thus modify the patented claim, which already collects the fat particles, and to emulsify the fat particles and then centrifuge the emulsification to separate solids from the oily material of the 
While this combination does not specifically recite, “pasteurizing the oily material” it is noted that Roth teaches that it has been notoriously conventional to pasteurize rendered oil (i.e. the oily material) (see column 8, lines 52-67).  Roth is also separating fat from meat (see column 8, lines 34-51 - “fat/meat separator”) and is pasteurizing the rendered oil fat.  Garwood’168’s emulsified fat particles are centrifuged to also produce an oil product that is a rendered oil fat.  To thus modify the above combination and to pasteurize the oily material would have been obvious to one having ordinary skill in the art, for the known purpose of minimizing the presence of contaminants in the oily material.
Regarding claims 3 and 11, the claims differ from the above combination in specifically reciting, “combining the solids with the lean particles.”
However, Garwood’168 teaches that the solids removed from centrifuging the emulsification of oily material and solids from fat particles, can be blended back into the lean particles in order to provide a packaged lean beef product (see figure 11, item 244, 246, 248; paragraph 82: “Centrifuge of block 248 separates beef oil which is transferred to holding vessel of block 250 and lean particles comprising various proteins, lean beef, and collagen, which are chilled in a scraped surface heat exchanger of block 255 wherein the solids comprising lean beef, collagen, and various proteins are chilled and after suitable chilling down to a temperature of approximately 34.degree. F., the solids are transferred to a blender of block 246 to blend with the stream of lean beef particles. .

 Claims 4 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 7666456 in view of  Langer (US 3780191) and Heald (US 2787549), as applied to claims 1 and 9 above, and in further view of Sandusky (US 20040047957) or Kunert (US 20030021882).
Claims 4 and 12 differ from the combination applied to claims 1 and 9 in specifically reciting, “combining the lean particles with a measured amount of the fat particles after the fat particles have been separated from the lean particles.”
It is noted however, that Sandusky teaches at paragraph 45, that it has been desirable to blend meat components to as to achieve the desired fat content.  Sandusky teaches that lean and fat portions were weighed into batches in appropriate relative amounts to give the desired fat content (see paragraph 45).  Kunert also teaches 
Both Sandusky and Kunert are directed to meat products, and beef products, where fat can be combined with a meat portion for controlling the fat content of the meat.  To thus modify the combination applied to claims 1 and 9 and to combine the lean particles with a measured amount of the fat particles after separation, would thus have been obvious to one having ordinary skill in the art, for the known purpose of providing a desired or specific fat content to the lean beef product.

Claims 5 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 7666456 in view of  Langer (US 3780191) and Heald (US 2787549), as applied to claims 1 and 9 above, and in further view of Gutzmann (US 6183807) and Garwood (US 20070254074)(Garwood’074).
 Regarding claims 5 and 13, in view of Langer the combination teaches providing sufficient fluid to fluidize the particles, so that the particles are free to rotate or tumble in the fluid (see column 4, Example 1, where 60lbs of beef was in 200lbs of water).
Claims 5 and 13 differ in specifically reciting, “providing sufficient fluid to fluidize the particles, wherein the particles are free to rotate or tumble in the fluid, and exposing the fluidized particles to UVc energy to produce a pathogen deactivated beef product.”
Gutzman teaches treating raw meat (column 13, line 64) in a solution that would fluidize the meat (see column 15, lines 22-37), where the use of ultraviolet light in combination with a sanitizing solution can improve the antimicrobial efficacy of the 
In view of Gutzman, the combination teaches the use of a solution that can fluidize the meat.  As Langer already teaches meat particles, to thus modify Langer and to fluidize the meat in a solution, as taught by Gutzman and to use UVc light for additional sterilization of the meat particles would thus have been obvious to one having ordinary skill in the art, based on using known expedients (UVC light) for the known purpose of minimizing the contaminants that would have been present on the meat.  To thus modify Langer and to fluidize the particles in a fluid so that they are free to 
Additionally, Garwood’074 also teaches at paragraph 93 that the meat can be fluidized (see figure 3, item 12406 - “waterfalls”) and where the conduit also includes UVC light sources (12436) for the purpose of killing aerobic and anaerobic bacteria.  Garwood’074 further teaches that the meat present in the conduit can also further include gas or liquid carbon dioxide or can include gaseous CO2 for contacting the surfaces of the product (see paragraph 93).  This would also have suggested fluidized meat particles free to rotate or tumble.  At paragraph 97, Garwood’074 also teaches that pieces of meat can be transferred through a conduit, that further includes gaseous ozone or aqueous ozone (“The ozone gas can combine with the water to form an aqueous ozone solution or hydrogen peroxide and thereby enhance the contact of the ozone with the inaccessible surfaces of the meat portions” ).  Garwood’074 further teaches at paragraph 68 that any of the processing steps can be exposed to sufficient amounts of carbon dioxide atmosphere to achieve the desired pH conditions but are simultaneously exposed to ultraviolet light for providing germicidal action to reduce 
 To thus modify the above combination and to use UVc for the fluidized particles would thus have been obvious to one having ordinary skill in the art, for the known purpose of removing contaminants from the particles.

Claims 6 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 7666456 in view of  Langer (US 3780191) and Heald (US 2787549), as applied to claims 1 and 9 above, and in further view of Garwood (US 20060292274)(Garwood’274) or Flosdorf (US 2400748).
Claims 6 and 14 differ from the combination applied to claims 1 and 9, in specifically reciting “treating the lean particles under reduced pressure to adjust water content and lower the temperature of the beef product to produce a controlled water content beef product.”
Garwood’274 teaches at paragraph 17 that beef particles together with water and carbon dioxide are treated  (i.e. ground beef - see paragraph 5) can be treated by reducing the pressure of the boneless beef to chill the beef, which at the same time causes carbon dioxide to evaporate.  (see paragraph 17).  Garwood’274 teaches that the carbon dioxide treatment of ground beef, where the pressure can be reduced can 
To thus modify the patented claims and to treat the lean particles under reduced pressure so as to adjust the water content and lower the temperature of the beef would have been obvious to one having ordinary skill in the art, for the purpose of minimizing contaminants and for extending the shelf-life of the lean beef product.
Alternatively, Flosdorf teaches meat such as ground meat (see page 1, right column, line 6, 14) can be preserved (see page 1, left column, lines 1-19, 38-46) by treating the ground meat under reduced pressure (page 2, left column, lines 34-36 - “the vacuum causes water to evaporate from the meat”), which thus would have adjusted the 
To thus modify the combination and to treat the lean beef under reduced pressure so as to remove moisture therefrom and lower the temperature would thus have been obvious to one having ordinary skill in the art for the purpose of preserving the meat for extended storage. 

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 7666456 in view of Langer (US 3780191). 
Regarding claim 17, patented claim 4 teaches a method of producing a lean beef product comprising, by reducing the size of beef into predominantly fat or predominantly lean particles.  Since patented claim 4 teaches that the material pieces can have a temperature of 24°F, this is seen to suggest that the predominantly fat or predominantly lean particles can be frozen.  Since patented claim 4 teaches that the predominantly fat particles rise and that the predominantly lean beef particles settle and since the patented claim suggests frozen particles, it would have been obvious to one having ordinary skill in the art that the frozen lean particles would have initially floated (because the claim recites that the lean particles can be frozen).  The patented claim also recites 
In order for the lean particles to settle as already recited in patented claim 4, it would have been obvious for the temperature of the fluid to be greater than the temperature of the lean particles, and where the lean particle density would have to be adjusted (i.e. melting of the frozen particles) to allow the lean particles to settle.  If it could have been construed that the patented claim was not specific in this regard, then it is noted that Langer teaches that the particles are frozen (see column 2, lines 32-33) so that the lean particles thaw when in the fluid (column 3, lines 36-42) and thus result in the meat particles sinking (see at least, column 3, lines 24-29; column 4, lines 63-70).  By thawing, Langer thus teaches that the density of the lean particles would be adjusted so as to have the lean particles sink.   

Response to Arguments
Applicant’s urgings have been considered and are moot in view of the new grounds of rejection as presented in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694. The examiner can normally be reached M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792